 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KIMBERLY M. FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
 6   Representing the United States

 7
                           UNITED STATES DISTRICT COURT
 8
                                   DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                          Case No. 2:19-CR-00162-APG-VCF
10
                   Plaintiff,                           Stipulation To Continue Sentencing
11                                                      Hearing
            v.                                          (First Request)
12
     CESAR TORRES-DIAZ,
13
                   Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas

16   A. Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United

17   States Attorney, counsel for the United States of America, and Rene L. Valladares,

18   Federal Public Defender and Tiffany Nocon, Assistant Federal Public Defender,

19   counsel for, CESAR TORRES-DIAZ (“Diaz”), that the sentencing hearing in the

20   abovementioned case, which is currently scheduled for February 18, 2020 at 10:45

21   a.m., be continued and reset to a date and time convenient to this Court on February

22   25, 2020, or as close after that date as the Court’s schedule allows, for the following

23   reasons:

24   ///
1           1.      On or about February 11, 2020, Diaz filed an objection to the PSR

2    combined with his sentencing memorandum. ECF 22. Under local rule, the

3    government’s response would have to be filed three days before the February 18,

4    2020 sentencing hearing. However, the undersigned government counsel will be out

5    of the district from February 12, 2020 until February 17, 2020 and will have only

6    limited access to cell phone and computers during that time. Accordingly, the

7    government needs a brief continuance to be able to adequately research and respond

8    to Diaz’s sentencing issues.

9           2.      The parties have agreed to continue the sentencing hearing to a date

10   and time convenient to this Court on February 25, 2020, or as close after that date as

11   the Court’s schedule allows so that the government has sufficient time to file an

12   appropriate responsive pleading.

13          3.      The defendant is incarcerated but defense counsel indicates that

14   counsel does not object to the short continuance requested herein.

15          4.      The parties agree to the continuance.

16          5.      The additional time requested herein is not sought for purposes of

17   delay, but merely to allow the parties sufficient time within which adequately prepare

18   for the sentencing hearing. Additionally, denial of this request for continuance could

19   result in a miscarriage of justice, and the ends of justice served by granting this

20   request, outweigh the best interest of the public and the defendant in a speedy

21   hearing.

22   ///

23   ///

24   ///
                                                   2
1         6.    This is the first stipulation to continue the hearing.

2         DATED this 11th day of February, 2020.

3    RENE L. VALLADARES                        NICHOLAS A. TRUTANICH
     Federal Public Defender                   United States Attorney
4
        /s/ Tiffany Nocon                         /s/ Kimberly M. Frayn
5    By_____________________________           By_____________________________
     TIFFANY NOCON                             KIMBERLY M. FRAYN
6    Assistant Federal Public Defender         Assistant United States Attorney

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               3
1                          UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                        Case No. 2:19-CR-00162-APG-VCF
4                  Plaintiff,
                                                      Findings Of Fact, Conclusions Of Law
5           v.                                        And Order

6    CESAR TORRES-DIAZ,

7                  Defendant.

8

9                                       FINDINGS OF FACT

10          Based on the pending Stipulation of counsel, and good cause appearing

11   therefore, the Court finds that:

12          1.     On or about February 11, 2020, Diaz filed an objection to the PSR

13   combined with his sentencing memorandum. ECF 22. Under local rule, the

14   government’s response would have to be filed three days before the February 18,

15   2020 sentencing hearing. However, the undersigned government counsel will be out

16   of the district from February 12, 2020 until February 17, 2020 and will have only

17   limited access to cell phone and computers during that time. Accordingly, the

18   government needs a brief continuance to be able to adequately research and respond

19   to Diaz’s sentencing issues.

20          2.     The parties have agreed to continue the sentencing hearing to a date

21   and time convenient to this Court on February 25, 2020, or as close after that date as

22   the Court’s schedule allows so that the government has sufficient time to file an

23   appropriate responsive pleading.

24   ///
                                                 4
1           3.      The defendant is incarcerated but defense counsel indicates that

2    counsel does not object to the short continuance requested herein.

3           4.      The parties agree to the continuance.

4           5.      The additional time requested herein is not sought for purposes of

5    delay, but merely to allow the parties sufficient time within which adequately prepare

6    for the sentencing hearing. Additionally, denial of this request for continuance could

7    result in a miscarriage of justice, and the ends of justice served by granting this

8    request, outweigh the best interest of the public and the defendant in a speedy

9    hearing.

10          6.      This is the first stipulation to continue the hearing.

11                                           ORDER

12          THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in

13   the above-captioned matters, currently scheduled for February 18, 2020, be

14   vacated and continued to a date and time convenient to this Court that is on

15   Tuesday, March 3, 2020 at 9:30 a.m. in courtroom 6C.

16

17          DATED this 12th day of February 2020.

18

19                                        ________________________________
                                          HONORABLE ANDREW G. GORDON
20                                        United States District Judge

21

22

23

24
                                                   5
